Campbell, J.
Plaintiff recovered before a justice a joint judgment against four defendants, and garnished the present defendant. An answer was put in admitting indebtedness in small amounts to a part of the defendants, each individually, but no joint indebtedness to any portion or to all of them. It also relied on their being householders.
In the circuit court, to which the garnishee case was appealed, a-judgment was rendered against the present defendant for the excess of the money due by the garnishee beyond the statutory allowance to each defendant as a householder. Plaintiff brings error, claiming that he should have had judgment for the aggregate.
As we have found nothing in the statute which allows garnishee proceedings to reach property or debts belonging to only a part of the principal defendants, and as it is manifestly required by the statute that the defendant or defendants in the principal suit shall be the person or persons in whose right the garnishee plaintiff is allowed to prosecute the garnishee defendants, there is in our opinion no foundation for this complaint. These proceedings are purely statutory, and cannot be extended by construction. It never *360was designed, by means of these proceedings, to make further proceedings necessary to determine the relative rights of various defendants, who might be entitled to contribution from their co-defendants for an excess of property taken beyond their shares.
The plaintiff has no reason to complain of the judgment, and as defendant has not apj>ealed, it must be affirmed with costs against plaintiff.
The other Justices concurred.